     Case 2:20-cr-00054 Document 106 Filed 07/14/21 Page 1 of 2 PageID #: 693




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                           Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

       Defendant.

           NOTICE OF RULE 609 OF THE FEDERAL RULES OF EVIDENCE

       Now comes the Defendant, Nedeltcho Vladimirov, by counsel, Timothy J. LaFon, and

advises the United States that the Defendant intends to introduce evidence of prior crimes of

dishonesty older than ten (10) years disclosed to the Defendant by the United States applicable to

the United States’ fact witnesses to the extent that they deal with crimes of dishonesty. An example

of this would be Steven Andersons’ post office burglary which occurred in 2001.

       THEREFORE, the Defendant Nedeltcho Vladimirov places the United States on notice.

                                                     NEDELTCHO VLADIMIROV

                                                     By Counsel,

CICCARELLO, DEL GIUDICE & LAFON



By: /s/Timothy J. LaFon
  Timothy J. LaFon (WV #2123)
  1219 Virginia Street, East, Suite 100
  Charleston, West Virginia 25301
  Phone: (304) 343-4440
  Attorney for Defendant
     Case 2:20-cr-00054 Document 106 Filed 07/14/21 Page 2 of 2 PageID #: 694




                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                                     AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                                           Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

          Defendant.


                                             CERTIFICATE OF SERVICE

          I, Timothy J. LaFon, do hereby certify that the foregoing “Notice of Rule 609 of the

Federal Rules of Evidence” has been served upon all parties via the Court’s electronic filing

system on the 14th day of July, 2021:

                                          Andrew Tessman, Esquire
                                          United States Attorney’s Office
                                          P.O. Box 1713
                                          Charleston, West Virginia 25326



CICCARELLO, DEL GIUDICE & LAFON



By: /s/Timothy J. LaFon
  Timothy J. LaFon (WV #2123)
  Attorney for Defendant




S:\Debby\Clients\Vladimirov, Nedeltcho\2021-7-14 - Notice of Rule 609.docx




                                                                   2
